Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 1 Jesse A. Harper
First Name Middle Name Last Name
(J Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number 1 ” 5001 S- M 4K

 

 

 

 

(If known)
CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form | 13].
l. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following

items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
wili be ineffective if set out in the plan.

(a) This plan: & contains nonstandard provisions. See paragraph 15 below.

C does not contain nonstandard provisions.

(b) This plan: XI values the claim(s) that secures collateral. See paragraph 4(f) below.
LJ does not value claim(s) that secures collateral.

(c) This plan: CL] seeks to avoid a lien or security interest. See paragraph 8 below.
& does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $100.00 for the applicable commitment period
of:
Cl 60:months: oF (If applicable include the following: These plan

payments will change to $170.00 monthly on 6/5, 2020.)

 

XI a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

(b) The payments under paragraph 2(a) shall be paid:

LJ Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

CL} Debtor 1 _% CL} Debtor 2 _%

XX] Direct to the Trustee for the following reason(s):
XI The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
C) The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $0 (estimated amount) will be made on (anticipated date) from

GASB — Form 113 [Rev. 12/1/17] Pagelof5
Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:2 of 8

(source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(S). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
-postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE | MONTH OF FIRST

PRINCIPAL > MADE BY POSTPETITION INITIAL
RESIDENCE | (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF | PRINCIPAL ESTIMATED AMOUNT | INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) | OF ARREARAGE ARREARAGE (if applicable)
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $3,775.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The

plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

VALUATION OF

 

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Preferred Credit Stolen vacuum $0 0 0
Westlake Portfolio 2012 Ford Fusion $3,575.00 6% $50.00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C) with interest at % per annum or []without interest:

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0 % dividend or a pro rata share of
$0, whichever is greater.

Ds Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF PROPERT Y/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)

 

 

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 5
Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:4 of 8

 

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [ Direct to the Creditor; or (To the
Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Westlake Portfolio $30.00
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS
8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the

following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a

certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

GASB — Form 113 [Rev. 12/1/17] Page 40f 5
10.

12.

13.

14.

Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:5 of 8

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

Set default interest rate at 6% on secured claims paid in the Chapter 13.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: |/V1ltevo UY Lb— UL | | __ Va

Cf Debtor 1)

 

Debtor 2

/s/ Edward F. Smith

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 5of5
Case:20-50075-MJK Doc#:6 Filed:01/28/20 Entered:01/28/20 15:19:19 Page:6 of 8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA

WAYCROSS DIVISION
IN RE:
JESSE A. HARPER, * CASE NO. 20-50075-MJK
Debtor, *
* CHAPTER 13
M. ELAINA MASSEY, *
Trustee. *

CERTIFICATE OF SERVICE
| hereby certify that | have served a copy of the Chapter 13 Plan by First Class
Mail placing the same in the United States mail with proper postage affixed to the
following addresses:

See attached Matrix

| hereby certify that | have served a copy of the Chapter 13 Plan on the following
corporations addressed to an Agent or Officer by First Class Mail with proper postage
affixed thereon to the following addresses:

| hereby certify that the following insured depository institutions were served by
Certified Mail addressed to the officer of the institution:

| hereby certify that the following parties and counsel were served electronically
through the Notice of Electronic Filing (NEF) at the following address:

Elaina Massey,

Chapter 13 Trustee
courtdailysummary@ch13bwk.com,
courtdailybackup@ch13bwk.com

Office of the U. S. Trustee
Ustpregion21.sv.ecf@usdoj.gov

This the 27" dayof_January _, 2020.

/s/ Edward F. Smith

Edward F. Smith

Georgia Bar No. 656823
Post Office Box 792 912-287-0055
Waycross, Georgia 31502
Label Matri@ ASEAOrAOOGS-MIK DOCH: Ome Ed AWARE Entered:01/28/20 15:19- 19 page: ? of 8

113J-5

Case 20-50075-MJK

Southern District of Georgia
Waycross

Tue Jan 28 15:10:42 EST 2020

Bright House Networks

Attn: Officer, Managing or General Agent
P.O, Box 790450

Saint Louis MO 63179-0450

Coastal Credit LLC

Attn: Officer, Managing or General Agent
3852 Virginia Beach Blvd

Virginia Beach VA 23452-2489

First Collection Services

Attn: Officer, Managing or General Agent
10925 Otter Creek Rd E

Mabelvale AR 72103-1661

Georgia Power

Attn: Officer, Managing or General Agent
P.0. Box 105537

Atlanta GA 30348-5537

Jack Bernstein. Esq.
4350 W Cypress St #250
Tampa FL 33607-4190

Office of the U. S. Trustee
Johnson Square Businéss Center
2 East Bryan Street, Ste 725
Savannah, GA

 
 

Preferred Credit

Attn: Officer, Managing or General Agent
628 Roosevelt Rd

Saint Cloud MN 56301-4867

Rent-A-Wheel/Rent~A-Tire

Atn: Officer, Managing or General Agent
148 Broadway

Chula Vista CA 91910-2208

Spectrum

Attn: Officer, Managing or General Agent
4145 $ Falkenburg Rd

Riverview FL 33578-8652

Attn: Officer, Managing or General Agent
1105 Schrock Rd Ste 502
Columbus OH 43229-1174

Bristol West Insurance Group

Attn: Officer, Managing or General Agent
P.0. Box 371329

Pittsburgh PA 15250-7329

Coastal Credit LLC

c/o Corporate Service Company
40 Technology Parkway S, #300
Norcross GA 30092-2924

Geico

Attn: Officer, Managing or General Agent
One Geico Plaza

Bethesda MD 20811-0002

 

Omni Financial

Attn: Officer, Managing or General Agent
P.O. Box 53628

Fayetteville NC 28305-3628

Progressive Insurance

Attn: Officer, Managing or General Agent
P.0. Box 6807

Cleveland OH 44101-1807

San Diego Gas & Electric

Attn: Officer, Managing or General Agent
8326 Century Park Ct

San Diego CA 92123-1576

Tampa Electric Company

Attn: Officer, Managing or General Agent
P.O, Box 111

Tampa FL 33601-0111

Attn: Officer, Managing or General Agent
P.0. Box 26458
Kansas City MO 64196-6458

City of Folkston

Attn: Officer, Managing or General Agent
541 First St

Folkston GA 31537-4649

  

ycross, GA 31502-0792

(p)GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Hunter Warfield

Attn: Officer, Managing or General Agent
4620 Woodland Corp.

Tampa FL 33614-2415

Navy Federal CU

Attn: Officer, Managing or General Agent
P.0. Box 3000

Merrifield VA 22119-3000

Online Collections

Attn: Officer, Managing or General Agent
P.O. Box 1489

Winterville NC 28590-1489

Receivable Management Services LLC

Attn: Officer, Managing or General Agent
P.O. Box 361348

Columbus OH 43236-1348

Smile Direct Club LLC

Attn: Officer, Managing or General Agent
414 Union St, 8th Floor

Nashville TN 37219-1929

Tampa Woods Apartments

Attn: Officer, Managing or General Agent
5207 Bell Chase Circle

Tampa FL 33634-4251
the CheyAS Bar OiegO75-MJK Doc#:6

Office of the City Treasurer
P.O. Box 129039.
San Diego CA 92112-9039

\

Westlake Portfolio Services

Attn: Officer, Managing or General Agent
P.O. Box 847405"

Los Angeles CA 90084-7405

Fight asibed brofp tered:01/28/20 1s. Teabiea ohn port aS ge-g ols

Attn: Officer, Managing or General Agent
301 Sundance Parkway
Round Rock TX 78681-8004

Attn: Officer, Managing or General Agent
4751 Wilshire Blvd Ste 1
Los Angeles CA 90010-3827
